DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Applicant’s election without traverse of Group I in the reply filed on April 11, 2022 is acknowledged.
Amendment filed April 11, 2022 is acknowledged. New claims 21-24 have been added. Claims 17-20 have been cancelled.  Claims 1-16 and 21-24 are pending.
New claims 22-24 recite: “the method of claim 21 (23), wherein …”.
These claims direct to non-elected/withdrawn Group II. Therefore, claims 22-24 have been effectively withdrawn from consideration. 

Action on merits of Group I, claims 1-16 and 21 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 02, 2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
A BioFET DEVICE HAVING A METAL CROWN STRUCTURE AS A SENSING LAYER DISPOSED ON AN OXIDE LAYER FORMED UNDER A CHANNEL REGION OF A TRANSISTOR 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an array of transistors disposed within the semiconductor layer of the SOI substrate; … wherein the crown structure of a first transistor of the array of transistors comprises a first metal and the crown structure of a second transistor of the array of transistors comprises a second metal that is different from the first metal” (claim 11); “the metal crown structure of the first transistor comprises a metal and the metal crown structure of the second transistor comprises an oxide of a metal” (claim 13); “the metal crown structure of the first transistor comprises tantalum and the metal crown structure of the second transistor comprises ruthenium oxide” (claim 14); “the BioFET device further comprises a receptor disposed on each of the metal crown structures” (claim 15); “the BioFET further comprises first and second receptors disposed on the metal crown structures of the first and second transistors, wherein the first receptor has higher affinity for the metal structure of the first transistor than the metal structures of the second transistor, and wherein the second receptor is not selective between the metal crown structures of the first and second transistors” (claim 16) and “a alloy layer disposed on the oxide layer; and a receptor-binding layer comprising a tantalum layer or a ruthenium oxide layer disposed on the channel region” (new claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 21 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “a silicon-on-insulator (SOI) substrate having a semiconductor layer and an oxide layer disposed on a back side of the semiconductor layer; a transistor disposed within the semiconductor layer of the SOI substrate” (claims 1, 11 and 21) and “a metal alloy layer disposed on the oxide layer; and a receptor-binding layer comprising a tantalum layer or a ruthenium oxide layer disposed on the channel region” (new claim 21) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
The “SOI substrate” only exists in the early stages of the device formation. 
As shown in FIG. 3, the SOI substrate 302 (semiconductor layer 308 – insulator 306 – bulk silicon layer 304).
However, as a BIOFET device, where “a metal crown structure disposed on the oxide layer” (see FIG. 12), the semiconductor layer 308 is the only layer of the SOI (308-306-304) remains.
Since the semiconductor layer 308 is the only layer, the claimed “SOI substrate” is new matter.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 21 recites: “a silicon-on-insulator (SOI) substrate having a semiconductor layer and an oxide layer disposed on a back side of the semiconductor layer; a transistor disposed within the semiconductor layer of the SOI substrate” (claims 1, 11 and 21).
As a device, the “a silicon-on-insulator (SOI) substrate having a semiconductor layer and an oxide layer disposed on a back side of the semiconductor layer” does not exist.
Thus, a claim to non-existence SOI substrate is indefinite.    
Therefore, claims 1, 11, 21 and all dependent claims are indefinite.

Claim 21 further recites: “an alloy layer disposed on the oxide layer; and a receptor-binding layer comprising a tantalum layer or a ruthenium oxide layer disposed on the channel region”.
Note that, the “alloy layer” and the “receptor-binding layer” are the same layer 126. 
Naming one layer by two different names is indefinite.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BEDELL et al. (US. Pub. No. 20140106494) in view of JOHNSON et al. (US Patent No. 7,361,946). 
With respect to claim 1, As best understood by Examiner, BEDELL teaches a biological field-effect transistor (BioFET) device substantially as claimed, including: 
a silicon-on-insulator (SOI) substrate (10) having a semiconductor layer (16) and an oxide layer (14) disposed on a back side of the semiconductor layer; 
a transistor (26) disposed within the semiconductor layer (16’) of the SOI substrate, wherein the transistor comprises a gate structure (30) disposed on a front side of the semiconductor layer (16’) and a channel region disposed between source and drain regions (32) that are disposed within the semiconductor layer (16’); 
an interface layer (14’) disposed within an opening of the oxide layer (14”); 
a crown structure (54) disposed on the oxide layer (14”) and the interface layer (14’), wherein a first portion of the crown structure (54) is disposed on a top surface of the oxide layer (14”), a second portion of the crown structure (54) is disposed on a side surface of the oxide layer (14”), and a third portion of the crown structure (54) is disposed on the interface layer (14’); and 
a multi-layer interconnect (MLI) (38) disposed on the front side of the semiconductor layer. (See FIG. 8A-B). 

Thus, BEDELL is shown to teach all the features of the claim with the exception of explicitly disclosing the crown structure being a metal.
However, JOHNSON ‘946 teaches a semiconductor device wherein a metal or a dielectric can be used for the crown structure (24). (See FIGs. 1A-1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the crown structure of BEDELL utilizing metal as taught by JOHNSON ‘946 to provide sensitivity to a particular chemical species. 
The selection of materials for the sensing layer (crown structure) is well known in the art.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 2, the metal crown structure (54) of BEDELL, in view of JOHNSON ‘946, has a surface area that is about two times greater than a surface area of the interface layer (14’).  
With respect to claim 3, the metal crown structure (54) of BEDELL, in view of JOHNSON ‘946, is disposed over the channel region.  
With respect to claim 4, the metal crown structure (54) of BEDELL, in view of JOHNSON ‘946, is aligned over the gate structure (30).  
With respect to claim 5, in view of JOHNSON ‘946 the metal crown structure (24) comprises a metal or an oxide of a metal.  
With respect to claim 6, in view of JOHNSON ‘946, the metal crown structure (24) comprises tantalum or ruthenium oxide.  
With respect to claim 7, the BioFET device of BEDELL further comprises an interconnect layer disposed on the oxide layer (14”) and adjacent to the first portion of the metal crown structure (54).  
With respect to claim 8, the BioFET device of BEDELL further comprises a fluidic channel (48) disposed over the metal crown structure (54).  
With respect to claim 9, the BioFET device of BEDELL further comprises: a passivation layer (18) disposed on the oxide layer (14”); and a fluidic channel (48) disposed on the passivation layer.  

With respect to claim 21, As best understood by Examiner, BEDELL teaches a biological field-effect transistor (BioFET) device substantially as claimed including: 
a silicon-on-insulator (SOI) substrate (10) having a semiconductor layer (16’) and an oxide layer (14”) disposed on a back side of the semiconductor layer (16’); 
a gate structure (30) disposed on a front side of the semiconductor layer (16’); 
source and drain regions (32) disposed in the semiconductor layer (16’); Atty. Dkt. No. 5630.0110003-5-CHENG et al. Application No. 17/087,112 
a channel region disposed in the semiconductor layer (16’), wherein the oxide layer (14”) comprises an opening (48) aligned with the channel region; 
an alloy layer (54) disposed on the oxide layer (14”); and 
a receptor-binding layer (54) comprising a layer disposed on the channel region; and 
a multi-layer interconnect (MLI) on the front side of the semiconductor layer (16’). (See FIG. 8A-B). 

Note that, the “metal alloy layer” and the “receptor-binding layer” are the same layer 126. 
Thus, BEDELL is shown to teach all the features of the claim with the exception of explicitly disclosing the alloy layer being a metal alloy; and the material for the receptor-binding layer. 
However, JOHNSON ‘946 teaches a BioFET device including: 
a metal alloy layer (24); and 
a receptor-binding layer (24) comprising a tantalum layer or a ruthenium oxide layer. (See FIG. 1A).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the alloy layer/receptor-binding layer of BEDELL comprising metal alloy as taught by JOHNSON ‘946 to provide sensitivity to a particular species.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BEDELL ‘494 and JOHNSON ‘946, as applied to claim 1 above, and further in view of JOHNSON et al. (US Patent No. 4,020,830).
BEDELL and JOHNSON ‘946 teaches the BioFET device as described in claim 1 above including the metal crown structure. 
Thus, BEDELL and JOHNSON ‘946 are shown to teach all the features of the claim with the exception of explicitly disclosing the BioFET device further comprising a receptor disposed on the metal crown structure. 
However, JOHNSON ‘830 teaches a BioFET device including: a receptor (69) disposed on a metal crown structure (67), wherein the receptor is selected from the group consisting of enzymes, antibodies, ligands, receptors, peptides, nucleotides, cells of organs, organisms and pieces of tissue.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the BioFET device of BEDELL and JOHNSON ‘946, further comprises the receptor as taught by JOHNSON ‘830 to detect a biological agent. 

Claims 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BEDELL ‘494 in view of JOHNSON ‘830 and JOHNSON ‘946. 
With respect to claim 11, As best understood by Examiner, BEDELL teaches a biological field-effect transistor (BioFET) device substantially as claimed including: 
a silicon-on-insulator (SOI) substrate having a semiconductor layer (16’) and an oxide layer (14”) disposed on a back side of the semiconductor layer (16’); and 
a transistor (26) disposed within the semiconductor layer (16’) of the SOI substrate, wherein each transistor comprises: 
a gate structure (30) disposed on a front side of the semiconductor layer (16’) and a channel region disposed between source and drain regions (32) that are disposed within the semiconductor layer (16’); 
an interface layer (14’) disposed within an opening of the oxide layer (14”); 
a crown structure (54) disposed on the oxide layer (14”) and the interface layer (14’), and wherein the crown structure (54) of transistor (26) comprises a material. (See FIGs. 8A-B).

Thus, BEDELL is shown to teach all the features of the claim with the exception of explicitly disclosing an array of transistors, each transistor having the crown structure of a metal.
However, JOHNSON ‘830 teaches a BioFET device including an array of transistors (130-136) disposed within a semiconductor layer (138), 
wherein each transistor comprises: 
a channel region disposed between source and drain regions (n) that are disposed within the semiconductor layer (138); 
an interface layer disposed within an opening of oxide layer (140); 
a crown structure disposed on the interface layer, and 
wherein the crown structure of a first  transistor (130) of the array of transistors comprises a first material and the crown structure of a second transistor (132) of the array of transistors comprises a second material that is different from the first material.  (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the BioFET device of BEDELL comprising the array of transistors as taught by JOHNSON ‘830 to detect different species at the same time.  

Further, JOHNSON ‘946 teaches a semiconductor device wherein a crown structure (24) can be made utilizing a metal or a dielectric. (See FIGs. 1A-1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the array of transistors of BEDELL, in view of JOHNSON ‘830, utilizing metals as taught by JOHNSON ‘946 to provide sensitivity to different species.
 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
The selection of materials for the sensing layer (crown structure) is well known in the art and is an obvious design choice.

With respect to claim 12, in view of JOHNSON ‘830, each of the metal crown structures (54) of BEDELL has a surface area that is about two times greater than a surface area of the interface layer (14’).  
With respect to claim 13, the metal crown structure of the first transistor of BEDELL, in view of JOHNSON ‘946 and JOHNSON ‘830, comprises a metal and the metal crown structure of the second transistor comprises an oxide of a metal.  
With respect to claim 14, the metal crown structure of the first transistor BEDELL, in view of JOHNSON ‘946 and JOHNSON ‘830, comprises tantalum and the metal crown structure of the second transistor comprises ruthenium oxide.  
With respect to claim 15, in view of JOHNSON ‘830, the BioFET device further comprises a receptor (69) disposed on each of the metal crown structures (67), wherein the receptor is selected from the group consisting of enzymes, antibodies, ligands, receptors, peptides, nucleotides, cells of organs, organisms and pieces of tissue.
With respect to claim 16, in view of JOHNSON ‘830, the BioFET device further comprises first and second receptors disposed on the metal crown structures of the first and second transistors, wherein the first receptor has higher affinity for the metal structure of the first transistor than the metal structures of the second transistor, and wherein the second receptor is not selective between the metal crown structures of the first and second transistors. 
Note that, in view of JOHNSON ‘830, the array of transistors are used to detect different agents simultaneously, thus, the selection of different receptors for different transistors are met.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829